UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6369


ROOSEVELT CORNELL SANDERS,

                Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00026-gec-mfu)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Roosevelt   Cornell  Sanders, Appellant Pro Se.    Rick  A.
Mountcastle, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Roosevelt Cornell Sanders, a federal inmate, appeals

three district court orders filed as a result of post-judgment

motions in Sanders’ action filed under 28 U.S.C. § 2241 (2006).

We have reviewed the record and the district court’s orders and

affirm those orders denying his second and third motions filed

under Rule 60(b) of the Federal Rules of Civil Procedure on the

reasoning of the district court.          See Sanders v. O’Brien, No.

7:09-cv-00026-gec-mfu (W.D. Va. Jan. 20, 2010; Feb. 10, 2010).

Because Sanders does not need a certificate of appealability to

appeal the denial of an order issued in a § 2241 proceeding, we

dismiss the appeal from the district court’s order denying a

certificate of appealability.

           Accordingly, we affirm in part and dismiss in part.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                    2